Exhibit 10.7
FIRST AMENDMENT OF
CONSTRUCTION LOAN AGREEMENT
THIS FIRST AMENDMENT OF CONSTRUCTION LOAN AGREEMENT (“Amendment”) is made this
19th day of September, 2008 by and among ONE EARTH ENERGY, LLC, an Illinois
limited liability company (“BORROWER”), FIRST NATIONAL BANK OF OMAHA (“FNBO”), a
national banking association headquartered at Omaha, Nebraska as a BANK and as
administrative agent for the BANKS (in such capacity, the “ADMINISTRATIVE
AGENT”), as accounts bank (in such capacity, the “ACCOUNTS BANK”) and as
collateral agent for the BANKS (in such capacity, the “COLLATERAL AGENT”), and
the BANKS party to the AGREEMENT. This Amendment amends that certain
Construction Loan Agreement dated September 20, 2007 among the AGENT, BANKS and
BORROWER (“AGREEMENT”).
WHEREAS, pursuant to the AGREEMENT and the other LOAN DOCUMENTS, BANKS extended
the CONSTRUCTION LOAN, REVOLVING LOAN and other financial accommodations and
extensions of credit described in the AGREEMENT to BORROWER, all as more fully
described in the AGREEMENT;
WHEREAS, pursuant to the AGREEMENT and those certain Revolving Promissory Notes
of even date with the AGREEMENT executed and delivered by BORROWER in favor of
BANKS, the LOAN TERMINATION DATE of the REVOLVING LOAN is September 19, 2008;
WHEREAS, BORROWER, as tenant, has entered into that certain Lease Agreement
dated October 26, 2007 (the “Wellsite Lease”) with Michael W. Herriott and Linda
E. Herriott, as landlords, for the lease of the Premises defined’ therein for
the drilling, construction and maintenance of water wells to provide water to
the PROJECT;
WHEREAS, BORROWER, as tenant, has entered into that certain Lease Agreement
dated October 2, 2007 (the “Scott Lease”) with John T. Scott and Barbara A.
Scott, as landlords, for the lease of the Premises defined therein for the
construction, maintenance and repair of water line thereon;
WHEREAS, BORROWER has purchased additional real property from Edward Tucker (the
“Tucker Land”), pursuant to a Warranty Deed dated May 9, 2008 and recorded
May 14, 2008 as Document Number 242017 in the Ford County Recorder’s Office;
WHEREAS, BORROWER has purchased additional real property from Heartland Bank and
Trust Company (the “Maintenance Building Land”), pursuant to a Warranty Deed
dated September 24, 2008 and recorded in the Ford County Recorder’s Office on or
about September 24, 2008;
WHEREAS, BANKS require as a condition of this Amendment, and BORROWER has agreed
to grant BANKS a lien on BORROWER’S leasehold interests under the Wellsite Lease
and Scott Lease and a lien on the Tucker Land and the Maintenance Building Land.
WHEREAS, BORROWER has requested, and conditioned upon the terms of this
Amendment, BANKS have agreed, to extend the LOAN TERMINATION DATE of the
REVOLVING LOAN to September 18, 2009 and otherwise amend the AGREEMENT as
provided for in this Amendment; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the parties hereto agree to amend the AGREEMENT as provided for in this
Amendment.
NOW, THEREFORE, in consideration of the amendments of the AGREEMENT set forth
below, the mutual covenants herein and other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, the parties agree
to amend the AGREEMENT as follows:
1. Capitalized terms used herein shall have the meaning given to such terms in
the AGREEMENT, unless specifically defined herein.
2. The definition of the term “LOAN TERMINATION DATE” in Section 1.28 of the
AGREEMENT is hereby amended by deleting the reference to September 19th, 2008 as
the LOAN TERMINATION DATE applicable to the REVOLVING NOTES and inserting in
lieu thereof September 18, 2009. Anywhere else in the AGREEMENT which refers to
September 19, 2008 as the LOAN TERMINATION DATE of the REVOLVING NOTES is hereby
amended consistent with the foregoing. To further evidence the extension of the
LOAN TERMINATION DATE of the REVOLVING NOTES, BORROWER shall execute and deliver
to each BANK with a REVOLVING LOAN COMMITMENT AMOUNT a FIRST AMENDED AND
RESTATED REVOLVING PROMISSORY NOTE and all references to the REVOLVING NOTES in
the AGREEMENT and the other LOAN DOCUMENTS are hereby amended to refer to such
FIRST AMENDED AND RESTATED REVOLVING PROMISSORY NOTES.
3. Exhibit F of the AGREEMENT is hereby deleted in its entirety and the
Exhibit F attached to this Amendment is inserted in lieu thereof.
4. This Amendment shall not be effective until BANK shall have received each of
the following (each in form and substance acceptable to BANK) or the following
conditions have been satisfied:

  (a).   This Amendment, duly executed by BORROWER.     (b).   The FIRST AMENDED
AND RESTATED REVOLVING PROMISSORY NOTES duly executed by BORROWER in favor of
each BANK with a commitment in the REVOLVING LOAN in the amount of each such
BANK’s respective REVOLVING LOAN COMMITMENT AMOUNT.     (c).   An amendment of
the MORTGAGE duly executed by BORROWER and in recordable form reflecting the
additional real property acquired or leased by BORROWER as described in such
amendment of the MORTGAGE, together with an endorsement to AGENT’s loan title
policy which reflects the amendment of the MORTGAGE and a Memorandum of the
Wellsite Lease.     (d).   Such other matters as AGENT may reasonably require.

 

2



--------------------------------------------------------------------------------



 



In addition, within 30 days after the date of this Amendment, BORROWER will
obtain an Estoppel Agreement with Michael W. Herriott and Linda E. Herriott, the
lessors under the Wellsite Lease as defined in and to be executed in connection
with the amendment of the MORTGAGE referenced above.
5. Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the AGREEMENT and the
other LOAN DOCUMENTS shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the other LOAN
DOCUMENTS are hereby amended to be consistent with the terms of this Amendment.
6. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the AGREEMENT and the other LOAN
DOCUMENTS are true as of this date, and that no EVENT OF DEFAULT under the
AGREEMENT or any other LOAN DOCUMENT, and no event which, with the giving of
notices or passage of time or both, would become such an EVENT OF DEFAULT, has
occurred as of execution hereof.
7. This Amendment may be executed simultaneously in several counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.
[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first written above.

            ONE EARTH ENERGY, LLC
      By:   /s/ Steven Kelly         Title: President              FIRST
NATIONAL BANK OF OMAHA,
in its capacity as a BANK,
ADMINISTRATIVE AGENT,
COLLATERAL AGENT and ACCOUNTS
BANK
      By:   /s/ Fallon Savage         Title: Second Vice President           

 

4